FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ALASKA WILDERNESS LEAGUE;             
NATURAL RESOURCES DEFENSE
COUNCIL, INC.; PACIFIC
ENVIRONMENT AND RESOURCES
CENTER,

                v.
                       Petitioners,
                                         No. 07-71457

DIRK KEMPTHORNE, et al.,
                       Respondent,
SHELL OFFSHORE, INC.,
            Respondent-Intervenor.
                                      

RESISTING ENVIRONMENTAL               
DESTRUCTION ON INDIGENOUS LANDS,
A PROJECT OF THE INDIGENOUS
ENVIRONMENTAL NETWORK;
CENTER FOR BIOLOGICAL
DIVERSITY AND SIERRA CLUB,
                      Petitioners,       No. 07-71989
               v.
DIRK KEMPTHORNE, et al.,
                      Respondent,
SHELL OFFSHORE, INC.,
           Respondent-Intervenor.
                                      



                           2807
2808           ALASKA WILDERNESS v. KEMPTHORNE



NORTH SLOPE BOROUGH; ALASKA           
ESKIMO WHALING COMMISSION,
                       Petitioners,
                                            No. 07-72183
                                      
               v.
                                           DOI No. 2007-152
DIRK KEMPTHORNE, et al.,
                      Respondent,              ORDER
SHELL OFFSHORE, INC.,
           Respondent-Intervenor.
                                      
                     Filed March 6, 2009

       Before: Dorothy W. Nelson, Stephen Reinhardt, and
                 Carlos T. Bea, Circuit Judges.


                           ORDER

  The opinion and dissent filed on November 20, 2008, and
published at 548 F.3d 815 (9th Cir. 2008), are hereby vacated
and withdrawn. Respondents’ petition for rehearing and sug-
gestion for rehearing en banc is denied as moot. All pending
motions to file amicus briefs in support of rehearing are like-
wise denied as moot. The opinion vacated and withdrawn will
be replaced by a new opinion. Our denial of the petition for
rehearing with suggestion for rehearing en banc is made with-
out prejudice to any party who may wish to file a petition for
rehearing or petition for rehearing en banc with regard to the
new opinion.

  SO ORDERED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.